EXHIBIT 10.14

 

AMENDED FORM OF SALARY CONTINUATION AND SPLIT DOLLAR AGREEMENT

 

First Northern Bank of Dixon

Salary Continuation Agreement and Related Death Benefits

Amendments

 

Whereas, First Northern Bank of Dixon (“Bank”) and                     
(“Executive”) desire to amend (1) the First Northern Bank of Dixon Salary
Continuation Agreement, (2) Addendum A First Northern Bank of Dixon Split Dollar
Agreement, and (3) Split Dollar Policy Dollar Policy Endorsement First Northern
Bank of Dixon Split Dollar Agreement (collectively “Agreements”) entered into
between the Bank and Executive,

 

Whereas, Article 7.2 of the First Northern Bank of Dixon Salary Continuation
Agreement and Article 7.1 of Addendum A First Northern Bank of Dixon Split
Dollar Agreement require that any such amendments be written and signed by both
the Bank and Executive,

 

Whereas, before signing this agreement amending the Agreements both the Bank and
Executive either (1) consulted and obtained independent legal and financial
counsel with respect to the legal operations and financial impact of the
amendments to the Agreements, or (2) freely and voluntarily decided not to have
such consultation and advice,

 

Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the following changes to Agreements:

 

A. First Northern Bank of Dixon Director Retirement Agreement

 

The Bank and Executive agree that the First Northern Bank of Dixon Salary
Continuation Agreement shall be modified as follows:

 

  •   Replace the entirety of Article 3 with the following:

 

Article 3

Death Benefits

 

If the Executive’s Termination of Employment is due to the Executive’s death,
then the Executive’s beneficiary(ies) shall be entitled to a death benefit as
described in the Executive’s Split Dollar Agreement and Endorsement (as amended)
in lieu of any other benefit payable hereunder.

 

If the Executive’s Termination of Employment is not due to the Executive’s
death, then (a) the Executive’s beneficiary(ies) shall not be entitled to a
death benefit as a result of the Executive’s Split Dollar Agreement and
Endorsement, and (b) the Bank shall continue to pay to the Executive’s
beneficiary(ies) the benefit payable to Executive as a result of Article 2.1,
2.2, 2.3, or 2.4, as applicable at Termination of Employment, until the entire
benefit due to Executive (assuming the Executive had not died prior to full
payment of benefits) is paid by the Bank.



--------------------------------------------------------------------------------

B. Addendum A – First Northern Bank of Dixon Split Dollar Agreement

 

The Bank and Executive agree that the First Northern Bank of Dixon Split Dollar
Agreement shall be modified as follows:

 

  •   Replace the entirety of Section 2.2 with the following:

 

“2.2 Executive’s Interest - The Executive shall have the right to designate the
beneficiary(ies) of death proceeds of only the portion of the death proceeds
payable to the Executive’s beneficiary(ies) as defined in this section. If
Termination of Employment occurs because of the Insured’s death, then the
Insured’s Beneficiary(ies), designated in accordance with the Split Dollar
Policy Endorsement, shall be entitled to an amount equal to the amount set forth
in Exhibit A that corresponds to the age of the Insured at the time of the
Insured’s death, or one hundred percent (100%) of the total proceeds less cash
value of the Policy, whichever is less. The Executive shall also have the right
to elect and change settlement options specified in the Policy for this portion
of the proceeds.”

 

  •   Delete the entirety of Sections 2.3 and 2.4.

 

  •   Replace the entirety of Section 7.2 with the following:

 

“7.2 Termination of Agreement. This Split Dollar Agreement shall terminate upon
the occurrence of any one of the following:

 

  (a) Termination of Employment of the Insured for reason other than death, or

 

  (b) Surrender, lapse, or other termination of the Policy by the Bank, or

 

  (c) Distribution of the death proceeds in accordance with Section 2.2 above.”

 

C. Split Dollar Policy Endorsement, First Northern Bank of Dixon Split Dollar
Agreement

 

The Bank and Executive agree that the Split Dollar Policy Endorsement shall be
modified as follows:

 

  •   Replace the entirety of paragraph 2 with the following:

 

“2 The Insured shall designate the beneficiary(ies) of death proceeds. Provided
that the Insured’s Termination of Employment (as defined in the January 1, 2002
Salary Continuation Agreement between the Bank and the Insured (the “Salary
Continuation Agreement”) was due to the Insured’s death, then the Insured’s
beneficiary(ies) designated in accordance with this Split Dollar Endorsement
shall be entitled to an amount equal to the amount set forth in Exhibit A that
corresponds to the age of the Insured at the time of death, or one hundred
percent (100%) of the total proceeds less cash value of the Policy, whichever is
less.”

 

  •   Replace the entirety of paragraph 4 with the following:

 

“4 The Insured shall have the right to exercise all settlement options with
respect to that portion of the death proceeds designated in paragraph (2) of
this endorsement.”



--------------------------------------------------------------------------------

In Witness Whereof, the Executive and a duly authorized Bank officer have signed
this agreement to amend the Agreements as of December 31, 2004.

 

The Executive:  

Executive

The Bank:

First Northern Bank of Dixon

By:

   

Its:

   